Title: James Madison to Robert Treat Paine, 23 March 1832
From: Madison, James
To: Paine, Robert Treat


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 23. 1832
                            
                        
                        I have recd. your favor of the 19th. & am much indebted for the trouble you have taken in determining
                            the Lat: & Long of Montpellier, a scientific distinction not before conferred on it.
                        I have recd. also the 2. pamphlets by Mr Gray, for which I owe you my thanks. "The Oration" proves that his
                            talents were not unequal subject & the occasion, signal as these were. The "letter to Govr. Lincoln", seems to
                            have very ably handled its subject, the latter branch of which, is a knotty one in all seminaries disclaiming Religious
                            Sectarianism.
                        I am very sensible of the kindness which sympathises with my Rheumatic condition. It still keeps me a
                            prisoner, with my lower limbs & my hands much crippled.
                        Mrs. M. & our Son unite with me in the respects & cordial salutations I pray to to accept
                        
                            
                                J M
                            
                        
                    